


Exhibit 10.11


CHENIERE ENERGY, INC.
2015 LONG-TERM CASH INCENTIVE PLAN


PHANTOM UNIT AWARD AGREEMENT


1.Award of Phantom Units. Cheniere Energy, Inc., a Delaware corporation
(“Company”), hereby awards to the undersigned Participant (“Participant”) a
cash-based award (the “Award”) of phantom units (the “Units”), each of which is
a notional unit of common stock, $0.003 par value per share, of the Company
(“Common Stock”), subject to and in accordance with the terms and conditions of
this Phantom Unit Award Agreement (this “Agreement”). The total number of Units
awarded to Participant pursuant to this Award is set forth on the signature page
hereto, and such Units shall be subject to vesting on the applicable vesting
dates set forth herein. The Units hereunder are awarded effective as of the date
set forth on the signature page hereto (the “Grant Date”) under the Company’s
2015 Long-Term Cash Incentive Plan (as amended or restated from time to time,
the “Plan”) pursuant to the Company’s 2014-2018 Long-Term Cash Incentive Program
(the “Cash LTIP”) in respect of the 2014 Performance Period. Unless otherwise
defined in this Agreement, capitalized terms used herein shall have the meanings
assigned to them in the Cash LTIP.


2.Effect of the Plan. The Units granted to Participant are subject to all of the
provisions of the Plan and this Agreement, together with all of the rules and
determinations from time to time issued by the Committee and/or the Board
pursuant to the Plan; provided, however, that in the event of a conflict between
any provision of the Plan and this Agreement or between any provision of the
Cash LTIP and this Agreement, the provisions of this Agreement shall control but
only to the extent such conflict is permitted under the Plan. Except as
otherwise provided in a written agreement with Participant, the Company hereby
reserves the right to amend, modify, restate, supplement or terminate the Plan
without the consent of Participant, so long as such amendment, modification,
restatement or supplement shall not materially reduce the rights and benefits
available to Participant hereunder, and this Agreement shall be subject, without
further action by the Company or Participant, to such amendment, modification,
restatement or supplement unless provided otherwise therein.


3.Transferability. Participant shall not have any power or right to transfer,
assign, pledge, exchange, hypothecate, encumber or otherwise dispose of any
portion of any amount payable hereunder (by operation of law or otherwise),
other than the right to receive payment in settlement of Units pursuant to
Participant’s will or the laws of descent or distribution, and any attempt to do
so shall be null and void and unenforceable. Should Participant die before
receiving payment of amounts vested and payable under Paragraphs 4 or 5, such
amounts shall be paid to Participant’s estate. The amounts payable hereunder
shall not be subject to attachment, garnishment, levy, execution or any other
legal or equitable process.


4.Restricted Period; Vesting. Subject to Participant’s continued employment
through the applicable vesting date and except as otherwise provided in
Paragraph 5 below, the Units shall vest and become payable as provided in
Paragraph 6 below as follows: one-third (1/3rd) of the Units




--------------------------------------------------------------------------------




shall become vested and payable on February 1 of the calendar year commencing
immediately after the calendar year in which the Grant Date occurs; an
additional one-third (1/3rd) of the Units shall become vested and payable on
February 1 of the second (2nd) calendar year commencing after the calendar year
in which the Grant Date occurs; and the remainder of the Units shall become
vested and payable on February 1 of the third (3rd) calendar year commencing
after the calendar year in which the Grant Date occurs. Note to Draft - February
1, 2016, 2017 and 2018 vesting schedule intended for Cash LTIP Awards for the
2014 Performance Period.  In accordance with the Cash LTIP, for future years, it
is intended that the Units become vested and the forfeiture restrictions will
lapse as follows, in each case, subject to the Participant’s continued
employment in good standing through the applicable vesting date, one-third
(1/3rd) of the Units will become vested and payable on the first, second and
third anniversaries of the date of grant or such other date as may be determined
by the Committee and set forth in the Phantom Stock Award Agreement. The period
from the date hereof until any Units become vested and payable shall be referred
to as the “Restricted Period.” If an installment of the vesting and release of
Units from the Restricted Period covers a fractional Unit, such installment will
be rounded to the next lower Unit, except the final installment, which will be
for the balance of the total Units.


5.Termination of Employment or Services; Change in Control. Except as otherwise
provided in this Paragraph 5, in the event of the termination, resignation, or
removal of Participant from employment with or services to Company and its
Affiliates for any reason, any Units not then vested shall not vest and shall,
without further action of any kind by the Company or Participant, immediately be
forfeited by Participant. Notwithstanding the foregoing, the Units not then
vested shall become vested in full immediately upon (a) the termination of
Participant’s employment with the Company or an Affiliate (1) by the Company or
an Affiliate without Cause (as defined in the Plan), (2) by the Company or an
Affiliate due to the Disability of Participant while performing Continuous
Service or (3) due to the death of Participant while performing Continuous
Service, or (b) the consummation of a Change of Control during Participant’s
Continuous Service.


Notwithstanding anything herein to the contrary, vesting of outstanding and
unvested Units will not be accelerated as a result of a termination by the
Company or an Affiliate without Cause or due to the Disability of Participant
unless Participant (or Participant’s beneficiaries or estate) shall execute and
deliver to the Company (and not revoke) a fully effective release of claims in
the form, if any, as may be required by, and in such form provided by, the
Company, within sixty (60) days after the date of termination. Notwithstanding
anything in the previous sentence to the contrary, if a release is required by
the Company as a condition of such acceleration of vesting and lapse of
forfeiture restrictions, and such release is not timely executed and delivered
by Participant, or if such release is timely executed but is subsequently
revoked by Participant, any Units which were unvested as of the date of
termination shall be deemed cancelled and forfeited as of such date of
termination of employment.


6.Time and Form of Payment. To the extent a Unit shall become vested and payable
pursuant to Paragraph 4 or Paragraph 5, Participant shall receive a payment in
cash in the amount (less applicable withholding) equal to the product of (a) the
Fair Market Value (as defined in the Plan) of a share of Common Stock on the
applicable vesting date and (b) the number of Units that

2

--------------------------------------------------------------------------------




become vested and payable on such vesting date. Such cash payment shall be made
as soon as administratively practicable following the applicable vesting date,
but in no event later than the sixtieth (60th) day following the date on which
vesting occurs; provided, however, that any payment in respect of Units for
which vesting is accelerated subject to the release of claims under Paragraph 5
and that would otherwise be made prior to the sixtieth (60th) day after the date
of termination, such payment shall be made on the sixtieth (60th) day after the
date of termination.


7.Ownership Rights. A Unit is a notional unit of Common Stock of the Company
and, as a result, does not provide or give rise to any right to a share of
Common Stock or to receive the Fair Market Value of a share of Common Stock
except as specifically provided in this Agreement. During the Restricted Period,
any distribution in the form of cash paid or delivered by the Company on a share
of Common Stock shall not entitle Participant to any distribution (whether in
cash, Common Stock, Units or otherwise) with respect to any Unit.


8.Adjustments. In the event of any distribution (whether in the form of cash,
Common Stock, other securities, or other property), recapitalization, split,
reverse split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Common Stock or other securities of
Company, issuance of warrants or other rights to purchase Common Stock or other
securities of Company, or other similar transaction or event affects the Common
Stock, then the Company shall, in such manner as it may deem equitable, make
adjustments to the terms and provisions of this Agreement in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available hereunder.


9.Certain Restrictions. By accepting this Award, Participant acknowledges that
he or she has received a copy of the Plan and agrees that Participant will enter
into such written representations, warranties and agreements and execute such
documents as the Company may reasonably request in order to comply with
applicable securities and other applicable laws, rules or regulations, or with
this document or the terms of the Plan.


10.Amendment and Termination; Waiver. This Agreement, together with the Plan and
the Cash LTIP, constitutes the entire agreement by Participant and the Company
with respect to the subject matter hereof, and supersedes any and all prior
agreements or understandings between Participant and the Company with respect to
the subject matter hereof, whether written or oral. Except as provided otherwise
in Paragraph 2, this Agreement may not be amended or terminated by the Company
without the written consent of Participant, provided Company may amend this
Agreement unilaterally (a) as provided in the Plan and/or Cash LTIP or (b) if
Company determines that an amendment is necessary to comply with applicable law
(including the requirements of the Code). Any provision for the benefit of the
Company contained in this Agreement may be waived in writing, either generally
or in any particular instance, by the Company. A waiver on one occasion shall
not be deemed to be a waiver of the same or any other breach on a future
occasion.


11.Unsecured Obligation. The Company’s obligation under this Agreement shall be
an unfunded and unsecured promise. Participant’s right to receive the payments
and benefits contemplated hereby from the Company under this Arrangement shall
be no greater than the right of any unsecured general creditor of the Company,
and Participant shall not have nor acquire any

3

--------------------------------------------------------------------------------




legal or equitable right, interest or claim in or to any property or assets of
the Company. Nothing contained in this Agreement, and no action taken pursuant
to its provisions, will create or be construed to create a trust of any kind or
a fiduciary relationship between Participant and the Company or any other
person.


12.No Right To Continued Employment. Neither the Award nor anything in this
Agreement shall confer upon Participant any right to continued employment with
the Company (or its Affiliates or their respective successors) or shall
interfere in any way with the right of the Company (or its Affiliates or their
respective successors) to terminate Participant’s employment at any time.


13.Tax Matters; No Guarantee of Tax Consequences. All payments under the terms
of the Agreement shall be subject to, and reduced by, any amount of federal,
state and local income, employment and other taxes required to be withheld by
the Company in connection with such payments. The Agreement is intended to be
exempt from, or to comply with, the requirements of Section 409A of the Code,
and the Agreement shall be interpreted accordingly; provided that in no event
whatsoever shall the Company or any of its Affiliates be liable for any
additional tax, interest or penalties that may be imposed on a Participant by
Section 409A of the Code or any damages for failing to comply with Section 409A
of the Code. The Company makes no commitment or guarantee to Participant that
any federal or state tax treatment will apply or be available to any person
eligible for benefits under this Agreement.


14.Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware to the extent federal law does not
supersede and preempt Delaware law (in which case such federal law shall apply).


15.Severability; Interpretive Matters. In the event that any provision of this
Agreement shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable, but shall not affect the remaining
provisions of this Agreement, and this Agreement shall be construed and enforced
as of the illegal, invalid, or unenforceable provision had never been included
herein. Whenever required by the context, pronouns and any variation thereof
shall be deemed to refer to the masculine, feminine, or neuter, and the singular
shall include the plural and vice versa. The captions and headings used in the
Agreement are inserted for convenience and shall not be deemed a part of the
Agreement granted hereunder for construction or interpretation.


16.Counterparts. This Agreement may be signed in any number of counterparts,
each of which will be an original, with the same force and effect as if the
signature thereto and hereto were upon the same instrument.


[Remainder of Page Blank - Signature Page Follows]

4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the Grant
Date indicated below.
COMPANY:

CHENIERE ENERGY, INC.
By:
 
 
Name:
Ann Raden
Title:
Vice President, Human Resources & Administration





I hereby accept the Award subject to all of the terms and provisions hereof. I
acknowledge and agree that the Award shall vest and become payable, if at all,
only during the period of my continued service with the Company or as otherwise
provided in the Agreement (not through the act of issuing the Award).
PARTICIPANT:

 
By:
 
 
Name:
 











Total Number of Units: _________________
Grant Date: ___________, 2015










[Signature Page - 2014-2018 Long-Term Cash Incentive Program - 2014 Performance
Period]





5